Order entered January 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01035-CV

                            MICHELLE MANAUTOU, Appellant

                                               V.

 TEACHERS INSURANCE AND ANNUITIES ASSOCIATION OF AMERICA, ET AL,
                           Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07908-E

                                           ORDER
       We GRANT appellant’s December 23, 2013 unopposed motion for enlargement of time

to file brief and ORDER the brief received December 31, 2013 filed as of the date of this order.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE